Filed 9/16/16 P. v. Nix CA4/2

                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
                                     or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO



THE PEOPLE,

         Plaintiff and Respondent,                                      E065458

v.                                                                      (Super.Ct.No. BAF1500106)

DEONDRE DELONE NIX,                                                     OPINION

         Defendant and Appellant.



         APPEAL from the Superior Court of Riverside County. W. Charles Morgan,

Judge. (Retired judge of the Riverside Super. Ct. assigned by the Chief Justice pursuant

to art. VI, § 6 of the Cal. Const.) Affirmed.

         Nancy S. Brandt, under appointment by the Court of Appeal, for Defendant and

Appellant.

         No appearance for Plaintiff and Respondent.

         Defendant Deondre Nix is serving an eight-year prison term after a jury convicted

him of first degree robbery and other charges. Defendant attacked and threatened a

former roommate in her home to collect a disputed $50 debt. We affirm.

                                                             1
                                 FACTS AND PROCEDURE

       Defendant and the victim met and became friends at the end of October in 2014.

Defendant would come to the victim’s studio apartment on a daily basis, until they lost

touch after about a month. In January 2015, defendant resumed visiting the victim

regularly, and in February defendant and his girlfriend lived with the victim, sleeping on

her convertible couch. After moving out, defendant and his girlfriend continued to visit

the victim. Also at that time, another couple with whom they were all friends, Eric and

Pearl, began staying with the victim.

       On March 7, 2015, defendant and a woman came to the apartment. The woman

was a friend of defendant’s, whom he had introduced to the victim and with whom the

victim had become friends. While the woman waited outside, defendant demanded that

Eric let him in. Eric did so. Defendant went over to the where the victim was sitting on

her bed. He began yelling at her and calling her names and poured a tall can of beer on

her head. Defendant put his hands around the victim’s neck and starting choking her.

Eric and Pearl tried to pull defendant off. Defendant hit the victim with his hands on her

face, arms and legs. Defendant grabbed a milk crate full of books and threw it at the

victim, hitting her in the face. Defendant continued to yell and hit the victim. He told

her that she owed him $50, and that he was going to hit her every seven seconds until she

gave him the money. The victim told him that she had already repaid him, but he

continued to hit her. Defendant then started to take off his clothes, leaving on only his

shorts. The victim took a $100 bill out of her pocket and threw it at him. As he got

dressed, defendant continued to yell at the victim and threatened to go find her 15-year-


                                             2
old son so he could rape and kill him. After getting dressed, defendant left, about 30 to

40 minutes after entering the apartment. A neighbor heard the yelling and eventually

called police. The officer saw defendant walking away from the apartment and asked if

he heard or saw anything. Defendant told the officer to speak to the person standing

outside the victim’s apartment. The officer later found defendant at a nearby restaurant

and arrested him.

       On October 16, 2015, the People filed an information charging defendant with

robbery (Pen. Code, § 211, count 1),1 assault with a deadly weapon other than a firearm

(§ 245, subd. (a)(1), count 2) and assault by means of force likely to produce great bodily

injury (§ 245, subd. (a)(4), count 3). The People also alleged two prison term prior

convictions (§ 667.5, subd. (b)).

       On January 7, 2016, the jury found defendant guilty of counts 1 and 3, and guilty

in count 2 of the lesser included offense of assault (§ 240).

       On February 18, 2016, the trial court sentenced defendant to eight years in prison

as follows: the upper term of six years for the robbery, 180 days jail time on count 2, to

run concurrent with count 1, and the midterm of three years on count 3. The court stayed

the sentences on counts 2 and 3 under section 654, and imposed two one-year

consecutive sentences for the prison term priors.

       This appeal followed.



       1 All further statutory references are to the Penal Code except where otherwise
indicated.


                                              3
                                       DISCUSSION

       Upon defendant’s request, this court appointed counsel to represent him on appeal.

Counsel has filed a brief under the authority of People v. Wende (1979) 25 Cal. 3d 436

and Anders v. California (1967) 386 U.S. 738, setting forth a statement of the case, a

summary of the facts and potential arguable issues, and requesting this court to undertake

a review of the entire record.

       We offered defendant an opportunity to file a personal supplemental brief, but he

has not done so. Pursuant to the mandate of People v. Kelly (2006) 40 Cal. 4th 106, we

have independently reviewed the record for potential error and find no error.

                                      DISPOSITION

       The judgment is affirmed.

       NOT TO BE PUBLISHED IN OFFICIAL REPORTS

                                                               RAMIREZ
                                                                                         P. J.


We concur:

HOLLENHORST
                           J.

CODRINGTON
                           J.




                                             4